2Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The election is noted. Claims 12-15 and 17 are withdrawn.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, 11 are rejected under 35 U.S.C. 102a1 as being anticipated by PCT EP2013/071705.
Karthik et al. 10287412 is taken as an equivalent.
Karthik teaches, especially in col. 3-7, combining resin and oxide compound, crosslinking and carbonizing.
 
Claims 1-9, 11, 16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karthik.
Karthik, above, does not teach the amount of oxide in claims 2 and 3, however choosing it and the amount are obvious to provide the void volume and structure desired. In so far as the exact materials are not explicitly exemplified, selecting from the list or reagents disclosed is obvious to achieve the desired material.

Claims 1-5, 9-11, 16, 19, 20 are rejected under 35 U.S.C. 102a1 as being anticipated by PCT EP2017/053210. 
Troegel et al. 11335904 is taken as an equivalent.
Troegel teaches, especially in col. 13-14, mixing PLURONIC P123 and a carbon source for 30 minutes and carbonizing.




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736